Exhibit 10.1(b)

I am pleased to inform you that the Compensation Committee of the WellPoint,
Inc. (“WellPoint”) Board of Directors has granted you a nonstatutory option to
purchase XXXXX shares of WellPoint’s common stock at a price of $xx.xx per share
effective XXXXXXXXXX (the “Grant Date”), pursuant to the WellPoint Stock
Incentive Plan, as Amended and Restated January 1, 2003 (the “Plan”). The option
shall expire on XXXXX (the “Expiration Date”).

When You Can Exercise the Option. Subject to the other terms of this Agreement
and the Plan, the option may be exercised as to the number of the shares of
WellPoint common stock listed in the “Vested Shares” column below on each of the
dates listed in the “Vesting Date” column below, plus any shares of WellPoint
common stock as to which the option could have been exercised previously, but
was not so exercised.

 

Vested Shares

  

Vesting Date

  

Expiration Date

                                   

Notwithstanding the foregoing, (i) in the event that a Change In Control (as
defined in the Plan) occurs before your employment is terminated, your option
shall immediately become exercisable by you; and (ii) your option shall also
vest and become exercisable in accordance with Section 15 of the Employment
Agreement entered into by and between WellPoint and you, dated as of
December 28, 2005 (the “Employment Agreement”).

Your option shall terminate upon the termination, for any reason, of your
employment with WellPoint and its subsidiaries, and no shares of Stock may
thereafter be purchased under the Option except as follows: (a) if your
employment is terminated by WellPoint without Cause (as defined in the
Employment Agreement), voluntarily by you for Good Reason (as defined in the
Employment Agreement), due to your Retirement (as defined in the Employment
Agreement), due to your death or Disability (as defined in the Employment
Agreement), or if your employment is terminated for Cause (as defined above)
your option shall be exercisable in accordance with Sections 13 and/or 15 of the
Employment Agreement, as applicable; (b) if your employment is terminated
voluntarily by you without Good Reason, the option, to the extent exercisable as
of the date of such termination, may thereafter only be exercised for a period
of 45 days from the date of such termination of employment; and (c) in the event
a Change In Control (as defined above) occurs before your employment is
terminated, your option may be exercised by you during your employment through
the Expiration Date; provided, however that your option shall immediately
terminate if you breach any provision of Section 19 (other than Section 19(b))
of the Employment Agreement, in which case you shall be subject to the “Return
of Consideration” provision contained in Section 19(g) of the Employment
Agreement. Notwithstanding the foregoing, at no time may you exercise your
option after the Expiration Date.

The Plan. This Agreement is subject to all the terms, provisions and conditions
of the Plan, which are incorporated herein by reference, and to such regulations
as may from time to time be adopted by the Compensation Committee. In the event
of any conflict between the provisions of the Plan and this Agreement, the
provisions of the Plan shall control, and this Agreement shall be deemed to be
modified accordingly. The Plan and the prospectus describing the Plan can be
found on WellPoint’s HR intranet. A paper copy of the Plan and the prospectus
will be provided to you upon your written request to WellPoint at WellPoint,
Inc., 120 Monument Circle, Indianapolis, Indiana 46204, Attention: Corporate
Secretary, Shareholder Services Department.

Transferability of the Option. This option shall not be transferable otherwise
than by will or the laws of descent and distribution, and is exercisable, during
your lifetime only by you.

Compliance with Rule 144. The shares of WellPoint common stock you receive upon
the exercise of your option will have been registered under the Securities Act
of 1933, as amended (the “1933 Act”). If you are an “affiliate” of WellPoint, as
that term is defined in Rule 144, promulgated pursuant to the 1933 Act (“Rule
144”), you may not sell the shares of WellPoint common stock received except in
compliance with Rule 144. Certificates representing shares of WellPoint common
stock issued to an “affiliate” of WellPoint may bear a legend setting forth such
restrictions on the disposition or transfer of the shares of WellPoint common
stock as WellPoint deems appropriate to comply with federal and state securities
laws.

 

Stock Option Award Agreement – Larry Glasscock



--------------------------------------------------------------------------------

Other Plans. You acknowledge that any income derived from the exercise of your
option will not affect your participation in, or benefits under, any other
benefit plan maintained by WellPoint.

No Continued Employment. Nothing in this Agreement shall restrict the right of
WellPoint to terminate your employment at any time with or without Cause (as
defined above).

No Rights as a Shareholder. Neither you nor any other person shall become the
beneficial owner of the shares of WellPoint common stock subject to the option,
nor have any rights to dividends or other rights as a shareholder with respect
to any such shares (other than the right to receive advance written notice of
any dividends declared with respect to such shares, such that you have a
reasonable opportunity to exercise your option prior to such declaration, to the
extent then exercisable), until you have exercised the option in accordance with
the provisions hereof and of the Plan.

Notices. All notices by you or your assigns to WellPoint shall be addressed to
WellPoint, Inc., 120 Monument Circle, Indianapolis, Indiana 46204, Attention:
Stock Administration, or such other address as WellPoint may from time to time
specify. All notices to you shall be addressed to you at your address in
WellPoint’s records.

If you do not want to accept this option, please return this Agreement, executed
by you below, at any time within 60 days after the Grant Date to WellPoint,
Inc., 120 Monument Circle, Indianapolis, Indiana 46204, Attention: Stock
Administration. Do not return a signed copy of this Agreement if you accept the
option. If you do not return a signed copy of this Agreement within 60 days
after the Grant Date, you will have accepted the option and agreed to the terms
and conditions set forth in this Agreement and the terms and conditions of the
Plan, which together make WellPoint’s Option Agreement with you.

 

WELLPOINT, INC.

By:

    

Printed:

 

William J. Ryan

Its:

 

Chairman, Compensation Committee

WellPoint, Inc. Board of Directors

I DO NOT accept this option:

Signature:

    

Printed Name: 

    